Civilian <pay; disability retirement. — Plaintiff, a former employee of the Social Security Administration, was retired because of mental disability effective April 1969. She seeks back pay and reinstatement, claiming that the disability retirement was erroneous and that applicable procedures were not followed in effecting the action. Defendant filed a motion to dismiss the petition on the ground that plaintiff failed to exhaust her administrative remedies. Upon consideration of defendant’s motion, without oral argument, the court has concluded that plaintiff has failed to exhaust her administrative remedies, citing Grover v. United States, 200 Ct. Cl. 337 (1973), and Krennrich v. United States, 169 Ct. Cl. 6, 340 F. 2d 653, cert. denied, 382 U.S. 870 (1965). On June 29, 1973, by order, the court granted defendant’s motion and dismissed the petition.